Citation Nr: 1310826	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  10-23 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether the reduction of the disability evaluation for degenerative joint disease of the right shoulder (previously evaluated as post-operative Hill-Sack deformity right humeral head with recurrent dislocation and degenerative changes) from 30 percent to 20 percent, effective October 1, 2009, was proper.  

2.  Entitlement to an increased rating for degenerative joint disease of the right shoulder, currently evaluated as 30 percent disabling. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to January 1972.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a July 2009 rating decision, which effectuated a reduction in the assigned 30 percent disability evaluation for right shoulder degenerative joint disease to 20 percent, effective October 1, 2009.

In May 2012, the Veteran presented testimony during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims folder.  

Preliminarily, it is noted that a claim for restoration of a disability rating is separate from a claim for entitlement to an increased disability rating. A restoration claim involves a determination as to whether a reduction in disability rating initiated by the RO was appropriate, whereas an increased rating claim concerns the Veteran's disagreement with the disability rating assigned for a service-connected disability. These claims require application of distinctive procedural requirements and law and regulations.  Here, while the Veteran filed a claim for a higher evaluation in August 2008, the RO proposed and then effectuated a reduction in rating in July 2009, which he properly appealed.  The matter of an increased evaluation was never addressed in full by the RO; thus, this matter must be REMANDED for further evidentiary development.  

At the Travel Board hearing, the Veteran argued that his right shoulder disability prevented him from working in his vocation of painting.  This testimony raises a claim for a total disability rating based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447   (2009). The record does not reflect that any action has been taken on the Veteran's TDIU claim. However, pursuant to Rice a claim for a TDIU is part of the increased evaluation claim currently before the Board and must be adjudicated as such.  This matter is REMANDED to the AMC for appropriate action. 

The record reflects that the appellant has submitted additional evidence to the Board in conjunction with this case, accompanied by a waiver of initial review of the evidence by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304 (2012).  The Board accepts this evidence for inclusion in the record. 

During the Travel Board hearing, the Veteran indicated that he wished to apply for service connection for a left shoulder disability, claimed as secondary to his service-connected right shoulder degenerative joint disease.  However, a review of the claims folder reveals that this claim was previously submitted, adjudicated, and was denied by means of a November 2009 rating decision.  The issue of whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left shoulder disorder has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issues of an increased rating for a right shoulder disability and TDIU are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C. VA will notify the Veteran if further action is required. 



FINDINGS OF FACT

1.  An August 2006 RO decision granted an increased rating from 20 to 30 percent for right shoulder degenerative joint disease effective from January 27, 2006.

2.  A March 2009 rating decision proposed a reduction of the disability evaluation for the Veteran's right shoulder degenerative joint disease from 30 percent to 20 percent, effective October 1, 2009, based on a finding that the increase in the disability rating for the period beginning January 27, 2006 was clearly and unmistakably erroneous.  A July 2009 rating decision effectuated the reduction in rating effective October 1, 2009, based on a finding that the Veteran's right side was non-dominant.

3.  The July 2009 rating decision, which reduced the rating from 30 to 20 percent, was incorrect as the evidence establishes that the Veteran is ambidextrous.


CONCLUSION OF LAW

The reduction of the evaluation for the Veteran's service-connected right shoulder degenerative joint disease from 30 percent to 20 percent was improper; the criteria for a restoration of the 30 percent rating have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.105, 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 5200, 5201 and 5202 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board acknowledges VA's duties to notify and to assist pursuant to the VCAA. See 38 U.S.C.A. §§ 5103(a) , 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159. This appeal, however, stems from disagreement with a 38 C.F.R. § 3.105(e)  reduction. The regulations pertaining to the reduction of evaluations for compensation contain certain notification and due process requirements. 38
 C.F.R. § 3.105(e), (i).  Further, in light of the favorable decision in this case, to the extent that the VCAA might be applicable, the Board concludes that any errors in the timing or content of VCAA notice or assistance is moot. 

Disability evaluations, as far as can practicably be determined, represent average impairment of earning capacity resulting from diseases, injuries, and their residual conditions, as a result of, or incident to, military service. Separate diagnostic codes within the rating schedule identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. For  the application of the rating schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition. 38 C.F.R. § 4.1. 

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. Procedural steps that must be taken when a rating reduction is considered warranted are set forth at 38 C.F.R. § 3.105(e).  Initially, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. The Veteran will then be notified at his latest address of record of the contemplated action and furnished the detailed reasons, and be given 60 days to present additional evidence to show compensation payments should be continued at their present level. If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran of the final rating action expires. 38 C.F.R. § 3.105(e) .

For disability ratings in effect for less than five years, as in this case, reexaminations disclosing improvement, physical or mental, in a service-connected disability will warrant a reduction in rating. 38 C.F.R. § 3.344(c).

Previous determinations which are final and binding, including decisions of degree of disability, will be accepted as correct in the absence of CUE. Where evidence establishes such error, the prior decision will be reversed or amended. For the purposes of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision. Except as provided in 38 C.F.R. § 3.105(d) and (e), where an award is reduced or discontinued because of administrative error or error in judgment, the provisions of § 3.500(b)(2) will apply. 38 C.F.R. § 3.105(a) .

For CUE to exist, (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245   (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14   (1992)).

Errors constituting clear and unmistakable error "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made." Russell, 3 Vet. App. at 313  . "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'" Fugo v. Brown, 6 Vet. App. 40, 43   (1993). 

Whether the reduction of the disability evaluation for degenerative joint disease from 30 percent to 20 percent, effective October 1, 2009, was proper.  

The Veteran argues that the reduction in rating for his right shoulder degenerative joint disease from 30 to 20 percent was not proper as he is ambidextrous. His right side may not be considered as non-dominant.  During the Veteran's May 2012 Travel Board hearing, the Veteran reported that, throughout his life, he has always used his left hand for writing and eating with utensils, but uses his right hand for all other activities, including shooting guns and rifles in service.  He further said that, as a result of the right shoulder disability, he lost his job as a professional painter, which he had always performed with his right arm.  During the hearing, he submitted a list of tasks he performs with his right hand, which includes bathing, grooming, brushing teeth, reaching for items, carrying heavy items, using a screw driver, using a hammer and throwing.  During the hearing, the Veteran's son also testified as to the Veteran's predominant use of his right hand, adding that, due to the loss of his previous employment, the Veteran and his wife had been forced to move in with him and his family and that the Veteran frequently required assistance with such activities as bathing and dressing.

In a September 1976 rating decision, the RO granted the Veteran's original claim of service connection for recurrent dislocation, right shoulder, and assigned a 10 percent disability evaluation, effective June 22, 1976, under DC 5202.  The rating was based on a review of the Veteran's service treatment records, which showed aggravation of a pre-existing shoulder injury during service. In a March 2005 rating decision, the RO assigned a 20 percent rating, effective October 27, 2004, based on limitation of abduction to 90 degrees under DC 5202. 

In an August 2006 rating decision, the RO assigned a 30 percent rating for degenerative joint disease of the right shoulder, effective January 27, 2006, based on daily dislocations with guarding of all arm movements under DC 5202.  This increased rating was based on the assumption that the Veteran's right shoulder was dominant. 

In March 2009, pursuant to an August 2008 claim for an increased disability evaluation, the Veteran was afforded a VA joints compensation and pension examination, at which time, he reported that he was experiencing increased right shoulder pain.  During a discussion of the Veteran's medical history, the examiner noted in the examination report that he was left-handed.  The examiner diagnosed the Veteran with right shoulder degenerative joint disease, and "Hill-Sack deformity, right humeral head, recurrent dislocations" as a problems associated with the diagnosis.  The examiner found that there were no significant effects on the Veteran's usual occupation working in the paint department of a home improvement store (although, as the Veteran testified during his hearing before the Board, this job entailed sales, which presumably did not require the use of his dominant right shoulder).

In March 2009, the RO proposed to reduce the assigned 30 percent rating for degenerative joint disease of the right shoulder based on CUE. It was noted that the assignment of the 30 percent rating was based on the assumption that the Veteran's right side was the dominant extremity when in fact his left side was the dominant extremity.  Following appropriate notice and affording the Veteran time to respond, the RO effectuated the reduction in rating in a July 2009 decision, effective October 1, 2009.

The Veteran's 30 percent reduction for right shoulder degenerative joint disease was awarded, effective January 27, 2006, and was reduced October 1, 2009, less than five years later.  Although the RO correctly obtained a re-examination to determine the severity of the Veteran's right shoulder disability and to purportedly determine if his right shoulder was in fact the non-dominant or minor joint,
 pertinent post-reduction evidence favorable to restoring the rating must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277   (1992).

In this case, based on the aforementioned evidence of record, the Board finds that the probative evidence does not support the reduction in the disability rating for the Veteran's right shoulder degenerative joint disease from 30 percent to 20 percent.  As discussed above, in this case, the reduction was based on an apparent finding of clear and unmistakable error in the evaluation of the right shoulder, i.e., that the right shoulder was the non-dominant or minor joint.  Significantly, it does not appear that the RO actually considered the entire recorded history of the Veteran's disability, to include the previous December 2004 VA examination, in which the examiner clearly stated that the Veteran ". . .eats and writes with his left hand and does everything else with his right hand. . ." or the April 2009 letter from the Veteran's VA primary care physician, which reflects he is right-handed.  A March 2009 examiner noted that most of the effects on the Veteran's activities of daily living as a result of his right shoulder disorder were severe, including bathing, dressing and toileting.  There were only moderate effects for feeding (presumably because the Veteran admits to using his left hand for eating).  In other words, it was made clear that the Veteran utilizes both the left and sides in equally important tasks such as toileting and eating. Although VA examinations in August 2006 and March 2009 joints examination reflect that the Veteran is left-handed, this appears to be a misstatement given the Veteran's clear, consistent and credible assertion that he is able to use both hands equally. 

In this case, there is sufficient evidence that the Veteran is ambidextrous, which, under 38 C.F.R. § 4.69, mandates that the injured hand, or the most severely injured hand, will be considered the dominant hand for rating purposes. Accordingly, as the evidence did not demonstrate that the Veteran's right shoulder, manifested by degenerative joint disease, was, at the time of the rating decisions proposing and effectuating the reduction in question, was the non-dominant or minor shoulder, the rating reduction was improper.

Based on a review of the evidence of record, the Board concludes, in accordance with 38 C.F.R. § 4.69, restoration of the 30 percent rating is warranted.  


ORDER

The 30 percent disability evaluation for the Veteran's right shoulder degenerative joint disease is restored, effective the date of the reduction.


REMAND

Regrettably, additional development is necessary prior to appellate review. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 .

The RO is instructed to review, in the first instance, the matter of an increased rating for right shoulder degenerative joint disease, now rated 30 percent disabling. The Veteran filed his claim in August 2008.  Additionally, the record reasonably raises the question of whether the Veteran is unemployable due to his service-connected disability (right shoulder), and that there is a derivative claim for a TDIU.  This derivative TDIU claim needs to be further developed before being adjudicated. See VAOGCPREC 6-96 (Aug. 16, 1996); VAOGCPREC 12-2001 (July 6, 2001).   Appropriate notice for TDIU should be provided on remand. 38 U.S.C.A. § 5103(a) 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran and his representative with appropriate notice regarding the derivative TDIU claim, and send him a TDIU application (VA Form 21-8940) and ask him to complete and return it.

Ask him to provide the names and addresses of all VA or private medical care providers that have evaluated or treated him for a right shoulder disability since 2007. With his authorization, obtain all identified records that are not already in the claims file. If attempts to obtain these records prove unsuccessful, and it is determined that further attempts would prove futile, then document this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e) .

2. Then, schedule the Veteran for a VA medical examination to determine the current severity and effect of his service-connected right shoulder disability on his employability. The claims file, including a complete copy of this remand, must be made available to and thoroughly reviewed by the examiner for the pertinent medical and other history. 

Based on examination findings and other evidence contained in the claims file, the examiner must offer an opinion as to the likelihood (very likely, as likely as not, or unlikely) that the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of his service-connected disabilities, which at present is: right shoulder degenerative joint disease rated 30 percent disabling. 

The examiner must consider the Veteran's level of education, experience, and occupational background in determining whether he is unable to secure or maintain substantially gainful employment in light of his service-connected disabilities. 

The examination report must include a complete rationale for all opinions and conclusions expressed. 

3. Then readjudicate the claim for a higher rating for a right shoulder disability, and adjudicate the derivative TDIU claim, in light of the additional evidence. If the claims are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369   (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2012).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


